Citation Nr: 1820689	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-31 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for depressive disorder, not otherwise specified, with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The August 2012 rating decision granted service connection for a depressive disorder with a 30 percent rating.  After the Veteran appealed that determination and was separately granted service connection for PTSD, the RO increased her rating to 50 percent throughout the appeal period in an October 2013 rating decision.  In July 2017, the rating for the Veteran's psychiatric disorder was increased to 70 percent as of October 27, 2016.  After the Board's November 2017 remand, the Veteran's rating was increased to 70 percent throughout the appeal period.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in Denver, Colorado.  A transcript of that hearing is associated with the claims file.  

The claim was previously remanded by the Board in November 2017 and is now ready for adjudication.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's psychiatric disorder has been characterized by anxiety, panic attacks, suicidal thoughts, social isolation, and an inability to establish and maintain effective relationships.

2.  The Veteran stopped working on May 30, 2014; there is no evidence that her employment on or before that date should not be classified as gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for depressive disorder, not otherwise specified, with PTSD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for entitlement to a TDIU prior to June 1, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in November 2017 in order to obtain records from the Social Security Administration (SSA) as well as updated medical records.  The Veteran's SSA records as well as updated treatment records have been added to the claims file.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran currently receives a 70 percent rating for depressive disorder, not otherwise specified, with PTSD, under 38 C.F.R. § 4.130, DC 9434.  

In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434 (2017).

Based on the evidence of record, the Board finds that a 100 percent rating is not warranted.  Despite the severity of the Veteran's psychiatric disorder, there have been few reports of the symptoms listed in the criteria for a 100 percent rating.  

First, her VA examinations and treatment records do not indicate a gross impairment in thought processes or communication.  Instead, the Veteran consistently maintained a normal appearance along with an alert and oriented mental status, her speech tone, rate, and rhythm have been consistently within normal limits.  Although there was a November 2016 entry in her medical record stating that she had just showered for the first time in 3 days, she has otherwise consistently shown an ability to perform activities of daily living and maintain minimal personal hygiene.  

The Veteran has not suffered from persistent delusions, hallucinations, or grossly inappropriate behavior as demonstrated by both clinical evidence and the Veteran's own statements.  There are no indications that the Veteran had any homicidal ideations during the appeal period.  The Board does acknowledge that the Veteran has had suicidal ideations on a few occasions throughout the appeal period.  Additionally, an SSA evaluation in October 2016 noted a recent suicide attempt and that the Veteran was suicidal at the time.  Nevertheless, the Veteran does not present a persistent danger of hurting herself.  For almost all of the occasions during which the Veteran considered suicide, she presented with suicidal ideation without intent or a plan.  In fact, when discussing her suicide attempt with a VA examiner in November 2016, she explained that she overdosed on medications a year ago on accident.  At the time, she expressed experiencing passive suicidal ideation without a plan or intent.  The Board finds that the Veteran's suicidal ideation is contemplated in her currently-assigned 70 percent rating.  

Finally, the Board concludes that although Veteran has exhibited memory loss, her symptoms do not rise to the level where she is disoriented to time or place or forgets the names of close relatives or her own name.  Specifically, the March 2013 VA examiner noted impairment of both short and long-term memory.  Additionally, an October 2013 VA examination revealed deficits in cognitive functioning after a cognitive screening examination was administered.  In fact, the Veteran's anxiety was severe enough during a December 2014 VA examination to cause her to demonstrate cognitive function "significantly below" expected levels.  Despite the Veteran's reduced cognitive functioning, she never was disoriented to time or place.  She was also always able to talk about her family without forgetting their names, much less forgetting her own name.  

Therefore, even after considering all of the above-listed factors, the Board finds that the Veteran's symptomatology, when considered together, does not warrant a 100 percent rating.  Indeed, many of the objective symptoms for a 100 percent rating, to include gross impairment in thought processes and communication, intermittent inability to perform activities of daily living, and disorientation to time or place, have not been shown.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

There is insufficient evidence to show that a 100 percent rating is warranted based on overall social or occupational impairment.  During a November 2011 VA examination, she reported that she had been married for 30 years.  During her August 2017 Board hearing, the Veteran stated that she was still married.  However, the Veteran stated that they only live together part of the time and clinical evidence in the claims file demonstrates that she is emotionally estranged from her husband, as reported during a March 2013 VA examination.  She has 3 adult children with whom she maintains relationships with.  The Veteran's psychological disorder has led to both avoidance and self-isolation with no reported friends.  Nevertheless, the claims file demonstrates the Veteran's continued relationships with her family, which leads the Board to conclude that she does not exhibit a total social impairment.

In terms of occupational functioning, the Veteran receives a TDIU when she was not working during the appeal period.  As a result, an analysis of her occupational functioning is not necessary.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran's statements, which were made both directly to the Board and via her medical providers, were explicitly taken into account as shown by the examples of the Veteran's symptoms provided above.

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

In this case, the Veteran has already been granted TDIU as of June 1, 2014.  However, in the Veteran's February 2018 Informal Hearing Presentation, her representative argues that a TDIU should be granted as of January 1, 2012, which is the beginning of the appeal period.  

Prior to June 1, 2014, the Veteran was employed as a Contact Representative for VA.  According to SSA records, she began her position on December 1, 2011.  Therefore, she was employed at VA from the beginning of the appeal period until she was granted a TDIU.  As a result, the question is whether the Veteran's work for VA was substantially gainful employment.  

Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a) (2017). 

In this instance, the Veteran has presented no evidence that her work at VA did not constitute substantially gainful employment.  Specifically, she has not asserted that her work provided income below the poverty level.  In fact, in her application for a TDIU, she stated that she was paid $33,000 in the 12 months preceding the end date of employment.  Additionally, she stated that her employed allowed her to work from home and provided her with a raised desk.  Nevertheless, these disability accommodations alone do not demonstrate that her employment was marginal.  Therefore, as the evidence presented has not shown that her previous employment should not constitute substantially gainful employment, her claim for a TDIU prior to June 1, 2014, is denied.


ORDER

A rating in excess of 70 percent for depressive disorder, not otherwise specified, with PTSD, is denied.

A TDIU prior to June 1, 2014, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


